Citation Nr: 0200945	
Decision Date: 01/28/02    Archive Date: 02/05/02

DOCKET NO.  96-24 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than November 1, 
1997, for the award of a total disability rating based upon 
individual unemployability due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	James C. McKay, Attorney


ATTORNEY FOR THE BOARD

K. Osborne, Counsel 



INTRODUCTION

The appellant served on active duty from March 1968 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the RO 
which granted a total disability rating based on individual 
unemployability (TDIU), effective from November 1, 1997.  The 
veteran appeals for an effective date earlier than November 
1, 1997 for the assignment of the TDIU rating.

In a July 2000 decision, the Board denied the claim for an 
effective date prior to November 1, 1997, for an award of a 
TDIU rating.  The veteran then appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In April 1998, 
the VA Secretary filed a motion with the Court, requesting 
that the Board decision be vacated and the case remanded for 
consideration of the Veterans Claims Assistance Act of 2000, 
Pub.L No. 106-475, 114 Stat. 2096 (November 9, 2000).  The 
appellant did not oppose the Secretary's motion.  By an April 
2001 order, the Court granted the motion, and the case was 
thereafter returned to the Board.

Herein below, the Board will address the requirements 
outlined in the Veterans Claims Assistance Act of 2000.


FINDINGS OF FACT

1.  The evidence of record demonstrates that the appellant 
worked from January 1995 to August 1995 at a Lincoln Mercury 
dealership, from August 1995 to April 1996 at the Casey Luna 
dealership, and from April 1996 to November 1997 at 
Perfection Honda; and that during this period of continuous 
employment, he earned a monthly gross income in excess of 
$1,700.  

2.  The evidence of record demonstrates that the earliest 
date on which it is factually ascertainable that the 
appellant was unable to secure or follow a substantially 
gainful occupation due to his service-connected PTSD (his 
only service-connected disability) is November 1, 1997.


CONCLUSION OF LAW

The requirements for an effective date earlier than November 
1, 1997, for the award of a total disability rating based on 
individual unemployability due to a service-connected 
disability are not met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.400, 4.16 (1996 & 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In November 1992, the veteran filed a claim of service 
connection for PTSD.

A correspondence from M.L.S., M.S.N., Satellite Coordinator 
at the Vet Center in Santa Fe, New Mexico, dated in April 
1993, shows that the appellant had received counseling at the 
Vet Center since November 1992.  Ms. S. stated that the 
appellant had been diagnosed with PTSD and had been receiving 
both group and individual treatment on an as needed basis.  
Ms. S. also submitted the appellant's intake assessment, 
dated in November 1992.  During the intake assessment, the 
veteran reported that he was engaged in combat while in 
Vietnam.  According to the veteran, his current PTSD symptoms 
included sleep disturbance, flashbacks, intrusive thoughts, 
survivor's guilt, difficulty concentrating, and an 
exaggerated startled response.  The veteran reported that he 
was married to his second wife and that they had one child.  
He revealed that since his return from Vietnam, he had had 
difficulty keeping jobs due to "conflicts with [his] 
bosses."  The appellant stated that he had held 10 to 15 
jobs since his discharge, and that he worked best by himself.  
According to the veteran, for the past several years, he had 
been self-employed performing odd jobs in construction and 
carpentry.   

A Psychological Testing Report, dated in October 1993, shows 
the veteran underwent a psychiatric evaluation at the request 
of his Vet counselor.  According to the Report, the veteran 
stated that following his return from Vietnam, he became a 
loner and was socially isolated.  The veteran indicated that 
at present, he had extreme problems with his temper.  He 
revealed that he had a tremendous amount of anger that was 
elicited by even small things.  According to the veteran, he 
had nightmares about his Vietnam experience and many of his 
nightmares had combat themes.  The veteran stated that he 
would go into the forest around his house all of the time, 
but that he would never spend the night there because of his 
Vietnam memories.  He noted that he would find himself in the 
forest hiding from hikers, with his heart pounding as though 
he was still in Vietnam.  The appellant noted that he had 
been attending group counseling at the Vet Center and that as 
a result, he was extending himself more in social situations.  
He reported that he was married to his second wife and that 
he was self-employed as a carpenter and remodeler.  The 
veteran revealed that he liked to work without a crew because 
of his severe problems with getting along with people.  

Upon mental status evaluation, it was noted that the 
appellant took the MMPI-2 test as part of the evaluation.  
The examining psychologist stated that the appellant's  
testing results confirmed his PTSD diagnosis.  According to 
the examiner, the testing also reflected that the appellant 
was an angry, alienated man who was paranoid, hypersensitive, 
and hyper-vigilant.  The testing further showed that the 
veteran was socially quite, introverted and withdrawn, and 
such findings were consistent with the isolated lifestyle he 
had described.  The veteran's highest score was in the area 
of anger.  The examiner noted that there were many occasions 
when the above problems interfered with the veteran's ability 
to work in an average job situation.  The diagnoses included 
the following: (Axis I) PTSD, chronic, severe, secondary to 
Vietnam, (Axis IV) severity of psychosocial stressors-severe, 
and (Axis V) global assessment of functioning (GAF) score of 
50.  

In December 1993, the appellant underwent a VA psychiatric 
evaluation.  At that time, he stated that after his 
discharge, he attempted to continue his schooling, but was 
unsuccessful because he had trouble concentrating and getting 
along with the other students.  The appellant indicated that 
he also had problems with anyone in a position of authority, 
thereby causing problems in his vocational efforts.  He noted 
that he was able to work in carpentry and did best when he 
could work alone. According to the veteran, he had difficulty 
keeping jobs because of his problems with authority.  The 
veteran reported that at present, he had difficulty 
concentrating and also had considerable problems with 
depression, crying, and with any situation in which he was 
around other people.  He stated that he could not use public 
transportation and found that any time he was around other 
people, he felt quite anxious and had to get out of that 
situation.  According to the veteran, he lost his temper 
easily and was prone to getting into arguments.  The 
appellant noted that in earlier times, he would get into 
fights.  

In the veteran's December 1993 VA evaluation, he indicated 
that his sleep was sporadic and intermittent, and that he 
would wake up early so that he could check the house to make 
sure the situation was secure.  He reported that he was 
extremely sensitive to noise and any unusual noise would wake 
him up.  He stated that he had weapons in his home, including 
one by his bed.  Although the veteran was not suicidal, he 
did not feel that life was worth living.  The veteran 
indicated that he cried on a daily basis and thought of 
friends who had died in Vietnam.  He noted that he was overly 
sensitive to routine daily situations and was prone to lose 
his temper.  According to the veteran, there was a recent 
occasion when he lost his temper with his representative and 
there was some physical exchange.  

Upon mental status evaluation, the examiner stated that the 
veteran did not report any hallucinations and there was no 
evidence that he suffered from any delusions.  The examiner 
indicated that the veteran was involved in a considerable 
amount of combat and currently had difficulty falling and 
staying asleep, was irritable and hyper-vigilant at night, 
and had outbursts of anger, difficulty concentrating, and an 
exaggerated startle response.  According to the examiner, the 
veteran had constant daily rumination over the events of 
Vietnam and had, in the past, engaged in efforts to avoid 
activities and situations that recalled recollections of his 
Vietnam experience.  The veteran had been quite isolated and 
had markedly diminished interest in social activities, to the 
point where it was significantly interfering with his 
marriage.  The diagnoses included the following: (Axis I) 
PTSD, chronic, with significant depressive features, (Axis 
IV) stressors, extreme, relating to his military combat 
experience, and (Axis V) highest level of function appeared 
to have been, in the past year, somewhere around the 50 
percent range.  

In a January 1994 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
PTSD.  At that time, the RO evaluated the appellant's 
service-connected PTSD as 30 percent disabling under 
Diagnostic Code 9411, effective from November 4, 1992.  

A VA Discharge Summary shows that the appellant was 
hospitalized from October 25, 1994 to January 19, 1995.  Upon 
admission, it was noted that the veteran had been struggling 
with his PTSD and that his family had urged him to seek help.  
It was further noted that the veteran was employed part-time 
and that his civilian occupation was that of a carpenter.  He 
was diagnosed with the following: (Axis I) PTSD, (Axis IV) 
catastrophic, exposure to war, and (Axis V) GAF score of 40.  
According to the Summary, the appellant stated that excessive 
anger and trouble getting along with people were some of his 
major problems.  He indicated that he had had a few violent 
outbursts or violent episodes in the past, such as when he 
slapped his wife's boss last year over an argument.  
According to the veteran, he also had nightmares and 
intrusive recollections of his Vietnam combat situations.  
The veteran noted that he used to wake up three to four times 
a night, but that he currently slept somewhat better because 
he was taking medication.  He reported that he had occasional 
flashbacks and extreme sensitivity to sounds like 
helicopters.  According to the veteran, his anxiety and 
hyperarousal had also been pronounced.  The Summary reflects 
that during the veteran's hospitalization, he attended all 
treatment activities with enthusiasm.  The veteran also 
complained of depression and increased PTSD symptoms during 
the program.  Upon his discharge, it was noted that the 
appellant was deemed to be unemployable.  

In a February 1995 rating action, the RO granted the veteran 
a temporary total (100 percent) rating under 38 C.F.R. 
§ 4.29, effective October 25, 1994, for the appellant's 
period of hospitalization from October 25, 1994 to January 
19, 1995.  The RO further indicated that from February 1, 
1995, the veteran's permanent 30 percent disabling rating 
under Diagnostic Code 9411 would be reinstated.  In addition, 
the RO denied the inferred issue of entitlement to a total 
disability rating based on individual unemployability due to 
the appellant's service-connected PTSD.  The RO stated that 
although the recent VA Discharge Summary reflected that the 
veteran was "deemed unemployable," the evidence of record 
showed that the veteran was working part-time as a carpenter.  

A medical statement from J.M.C., M.D. Director of the PTSD 
Program at the VA Medical Center (VAMC) in Albuquerque, dated 
in October 1994, is of record.  In this statement, Dr. C. 
stated that the veteran was diagnosed with PTSD.  Dr. C. 
indicated that from June 20, 1994 to August 5, 1994, the 
veteran had participated in a research project for the 
treatment of PTSD with Fluvoxamine, a study drug.  

In March 1997, a VA social and industrial survey was 
conducted.  At that time, the veteran stated that he was 
divorced from his second wife since 1995 and currently lived 
alone.  The veteran reported that he had one son and that he 
was in contact with him.  He revealed that following his 
discharge, he attended collage and worked at Avis Rent-A-Car.  
The veteran indicated that from 1971 to 1979, he worked at 
the Fremont Hotel, first as a bellboy and then as a doorman.  
According to the veteran, from 1979 to 1993, he was self-
employed as a contractor.  He reported that in April 1995, he 
moved into car sales and worked at Rich Ford for 
approximately six months.  The appellant stated that he then 
worked for Albuquerque Lincoln Mercury for approximately 
three months, and that he quit because he could not get along 
with the manager.  He then obtained a job with Casey Luna Car 
Sales where he worked for six months and quit once again 
because he could not get along with management.  According to 
the veteran, since March 1996, he had been working at 
Perfection Honda.  The examiner noted that he had contacted 
the veteran's current employer, Mr. S., and that according to 
Mr. S., the veteran avoided authority figures and he only 
communicated when it was necessary.  Mr. S. indicated that 
the veteran was guarded and did not let anyone get close to 
him.  According to Mr. S., the veteran was a very intense 
person, but was a good employee and a good person.  

In the appellant's March 1997 VA social and industrial 
survey, in regards to an assessment, the examiner stated that 
during the interview, the appellant was very intense and his 
responses were short and direct.  The examiner indicated that 
the veteran presented himself as a person who needed to be in 
control of the interaction within the relationship.  
According to the examiner, the appellant was very isolated.  
The examiner also noted that the appellant's strength was his 
intelligence, and; that if the appellant has a goal, he could 
stay focused on that goal.

In March 1997, the appellant underwent a VA psychiatric 
evaluation.  At that time, he stated that he had problems 
relating to people.  The appellant indicated that he took 
Sertraline daily, and that he underwent PTSD counseling every 
other month.  He noted that he had to take medication in 
order to fall asleep, and that he had nightmares almost 
nightly.  According to the appellant, the content of his 
nightmares involved reliving actual experiences in Vietnam.  
The appellant denied crying episodes, but he stated that he 
had difficulty concentrating.  He indicated that he avoided 
media information about war or Vietnam, and that if he heard 
helicopter blades, he had vivid unpleasant recollections of 
experiences in Vietnam.  According to the appellant, he had 
an exaggerated startle response.  The appellant reported that 
he was currently working as a salesman at Perfection Honda 
Used Cars, and that he worked 40 hours or more, averaging 
approximately $800 dollars a month.  He noted that he did not 
like his job and that he it was hard to get along with the 
people.  

Upon mental status evaluation, the veteran's mood was 
depressed and his affect was constricted.  His thoughts 
progressed in a logical and coherent manner.  There was no 
evidence of hallucinations, delusions, paranoid ideations, or 
feelings of depersonalization.  The appellant denied any 
suicide attempts.  He also acknowledged a history of violence 
and noted that one week ago, he grabbed a stranger and 
slammed him against the wall.  Apparently, the stranger had 
said something to him which he did not like.  The appellant 
noted that the worst violence he had participated in involved 
fist fights.  The diagnoses included the following: (Axis I) 
PTSD, (Axis IV) psychosocial and environmental stressors, 
traumatic wartime experiences during the Vietnam War, and 
(Axis V) GAF score of 50, serious impairment, primarily in 
social relations.  The examiner stated that the appellant's 
PTSD did not prevent him from working, as evidenced by the 
fact that he was working at a job and was able to support 
himself by that employment.  

In April 1998, the appellant submitted VA Form 21-8940, 
Veteran's Application For Increased Compensation Based On 
Unemployability.  He stated that he had worked in sales at a 
Lincoln Mercury dealership from January 1995 to August 1995.  
He indicated that during that period of time, he worked for 
50 hours per week and that he had lost two weeks of time due 
to his service-connected PTSD.  He noted that his highest 
gross earnings per month were $1900 dollars.  The appellant 
also reported that he had worked in sales at the Casey Luna 
dealership from August 1995 to April 1996.  He revealed that 
during that period of time, he worked 50 hours per week and 
that he had lost two weeks of time due to his service-
connected PTSD.  According to the appellant, his highest 
gross earnings per month were $1750 dollars.  The appellant 
further noted that from April 1996 to November 1997, he 
worked in sales at Perfection Honda.  He stated that he 
worked 50 hours per week, and that he had lost one month of 
time due to his service-connected PTSD.  According to the 
appellant, his highest gross earnings per month were $3750 
dollars.  The appellant reported that he had last worked on 
November 1, 1997.  

In April 1998, the appellant underwent a VA psychiatric 
evaluation.  At that time, he stated that in November 1997, 
he was fired from his job at Perfection Honda.  He indicated 
that he was having serious interpersonal problems with co-
workers and customers and that a fight with a supervisor 
precipitated his being fired from his job.  According to the 
appellant, his problems, including irritability and getting 
violent toward co-workers and other people, prevented him 
from maintaining employment.  The appellant reported that he 
had daily flashbacks and intrusive memories of his combat 
experiences.  He further complained of an inability to fall 
and stay asleep, with nightly nightmares regarding his combat 
experiences.  The appellant also reported hyperarousal and 
that he was extremely anxious and unable to concentrate, 
remember things correctly, or perform any task at work.  
According to the appellant, during the past six months, he 
had mostly secluded himself in his apartment.  He stated that 
one week ago, he was in a grocery store when he became angry 
at someone that "tested him," and he assaulted that person.  

Upon mental status evaluation, the examiner noted that the 
appellant seemed very distressed and anxious.  According to 
the examiner, the appellant was agitated, looked very 
disheveled, had a very strong smell, was unkempt, and had a 
constant fidgeting and hyperaroused look.  The examiner 
indicated that the appellant was wearing dark glasses and 
avoided looking at him during the interview.  The appellant 
seemed angry at times, clinching his fists and being somewhat 
intimidating at times.  He complained that he was having 
problems controlling his temper, becoming irritable and 
hostile and sometimes violent towards people.  The appellant 
was alert and oriented times four.  He denied suicidal and 
homicidal ideations, and his speech was clear.  The appellant 
also denied any delusions or auditory or visual 
hallucinations.  

Following the mental status evaluation, the appellant was 
diagnosed with the following: (Axis I) PTSD, chronic, severe, 
(Axis IV) past history of combat experience; current lack of 
financial and social support; unemployed, and (Axis V) GAF 
score of 50.  The examiner noted that the appellant seemed to 
be clearly disabled from his PTSD symptoms.  The examiner 
stated that the appellant had not been able to hold a job 
steadily since his return from combat, and that he had most 
recently been unemployed for five months and had had multiple 
attempts to go back to work without success.  The main 
problems at work seemed to be irritability, hostility, and an 
inability to work with other people due to his intrusive 
symptoms, as well as impulse control problems.  The examiner 
indicated that in summary, the appellant was unable to keep a 
job, had no friends, and was unable to currently perform any 
occupational activity.  

In a July 1998 rating action, the RO increased the 
appellant's schedular disability rating for his service-
connected PTSD, from 30 percent to 70 percent disabling under 
Diagnostic Code 9411.  At that time, the RO also granted the 
appellant's claim of entitlement to a total disability rating 
based on individual unemployability.  The RO indicated that 
entitlement to a total disability rating based on individual 
unemployability was granted because the appellant was unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected PTSD.  According to the RO, 
the appellant had been employed until November 1, 1997, at 
which time he was fired from his employment.  Thus, the RO 
indicated that the appellant's individual unemployability was 
established from November 1, 1997.  The RO further recognized 
that the veteran had received a temporary total (100 percent) 
rating under 38 C.F.R. § 4.29, effective from October 25, 
1994, for his period of hospitalization from October 25, 1994 
to January 19, 1995.  Accordingly, the RO determined that the 
appellant's 70 percent disabling rating was effective from 
February 1, 1995. 

In September 2001, the appellant's representative submitted 
an additional argument, which essentially reiterates those 
made in earlier statements. 


II.  Analysis

A.  Veterans Claims Assistance Act

The Board observes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (as amended); 66 Fed. Reg. 45,620 (to 
be codified as amended at 38 C.F.R. § 3.102).  They also 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45,620 (to be codified at 38 C.F.R. § 3.159(b)).  
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (to be codified at 
38 C.F.R. § 3.159(c)).

The record reflects that the appellant and his representative 
were notified in the July 1998 rating decision and the 
February 1999 statement of the case of the law and 
shortcomings of the appellant's claim for an earlier 
effective date for a TDIU rating.  Moreover, in VA letters 
dated in March 1997 and April 1998, the RO apprised the 
appellant and his representative of the information and 
medical needed to support his claim.  Further, it appears 
that all relevant evidence identified by the appellant was 
associated with the claims file.  Specifically, the evidence 
that has been associated with claims file consists of the 
appellant's service medical records, post-service medical 
records, including VA examination reports, social and 
industrial surveys, hospitalization reports and outpatient 
treatment reports, information obtained from the appellant's 
employers, and statements as well as arguments made by the 
appellant and his representative in support of his claim.  In 
addition, by a VA letter date of August 2001, the appellant's 
representative was provided an opportunity to present 
additional and evidence in support of this appeal, which he 
submitted in September 2001.  The appellant has not 
identified any additional sources of evidence.  Thus, the 
appellant has received notice and the assistance contemplated 
by law.  Adjudication of this appeal, without remand to the 
RO for further consideration under the new law, poses no risk 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  See also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (to the same effect).  
Therefore, the appellant's claim of entitlement to an earlier 
effective date for a TDIU rating is ready for appellate 
review. 

B.  Earlier Effective Date

The governing regulations provide that a total disability 
rating based on individual unemployability due to a service-
connected disability may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disability.  38 C.F.R. §§ 3.340, 
3.341, 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  
38 C.F.R. §§ 3.341(a), 4.19.  The regulations further provide 
that if there is only one such disability, it must be rated 
at 60 percent or more; and if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  

In any event, it is the policy of the VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service connected disability 
shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, 
if a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unemployable due the to service-connected disability.  
38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. 
App. 225 (1993).  Therefore, the Board must evaluate whether 
there are circumstances in the appellant's case, a part from 
any non-service-connected condition and advancing age, which 
would justify a total rating based on individual 
unemployability due solely to the service-connected 
conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).

The Board notes that 38 C.F.R. § 4.16(c) was deleted from the 
rating schedule effective November 7, 1996.  Section 38 
C.F.R. § 4.16(c) is for application in the appellant's case, 
since his claim was filed before the regulatory change 
occurred.  See Karnas v. Derwinski, 1 Vet.App. 308 (1990).  
Under 38 C.F.R. § 4.16(c), the assignment of a 100 percent 
schedular rating is warranted in cases in which a veteran is 
rated 70 percent disabled due to a psychiatric disorder, the 
psychiatric disorder is the veteran's only compensable 
disability, and the psychiatric disorder is found to preclude 
him from securing or following a substantially gainful 
occupation.  See Johnson v. Brown, 7 Vet. App. 95, 97 (1994) 
(discussing the applicability of 38 C.F.R. § 4.16(c)); See 
also Swan v. Derwinski, 1 Vet. App. 20 (1990).

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflects 
some factor which takes the claimant's case outside the norm 
of other such veterans.  See 38 C.F.R. §§ 4.1, 4.15.  The 
sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating is, in 
itself, a recognition that the impairment makes it difficult 
to obtain and keep employment.  Therefore, the question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he or she can 
find employment.  See Van Hoose v. Brown, supra.

The method of determining the effective date of an increased 
evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), 
and 38 C.F.R. § 3.400(o).  The general rule with respect to 
the effective date of an award of increased compensation is 
that the effective date of such award "shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  This statutory provision is implemented 
by regulation which provides that the effective date for an 
award of increased compensation will be the date of receipt 
of claim or the date entitlement arose, which ever is later.  
38 C.F.R. § 3.400(o)(1).  An exception to that rule applies, 
however, under circumstances where evidence demonstrates that 
a factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  In that regard, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date, otherwise the date 
of receipt of the claim."  38 U.S.C.A. § 5110(b)(2).  See 38 
C.F.R. § 3.400(o)(2).  The phrase "otherwise, date of 
receipt of claim" applies only if a factually ascertainable 
increase in disability occurred more than one year prior to 
filing the claim for an increased rating.  Harper v. Brown, 
10 Vet. App. 125 (1997).  Moreover, the term "increase" as 
used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 means an 
increase to the next disability level.  See Hazan v. Gober, 
10 Vet. App. 511 (1997).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r).  A claim is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§§ 3.1(p); 3.155.  The regulation which governs informal 
claims, 38 C.F.R. § 3.155, provides as follows: (a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Id.  

Further, under 38 C.F.R. § 3.157(b)(1), an informal claim may 
consist of a VA report of examination or hospitalization.  
Under this regulatory provision, the date of the VA 
outpatient examination or hospital admission will be accepted 
as the date of receipt of a claim if such a report relates to 
examination or treatment of a disability for which service 
connection has previously been established.  Id.

In the instant case, the Board notes that in a July 1998 
rating decision the RO found that the evidence demonstrated 
an increase in symptomatology sufficient to warrant a rating 
higher than 30 percent for the appellant's service-connected 
PTSD.  Based upon the clinical findings noted during VA 
hospitalization in October 1994 through January 1995, and 
findings documented in the most recent VA examination 
conducted in April 1998, the RO determined that an increase 
in impairment associated with the appellant's PTSD had been 
shown, and this symptomatology was sufficient to warrant an 
increase to 70 percent, and to warrant a total rating based 
on unemployability.  Moreover, in this case, the appellant 
was in receipt of a temporary total rating under the 
provisions of 38 C.F.R. § 4.29, based upon his period of 
hospitalization from October 1994 to January 1995.  In 
pertinent part, this regulation provides for a temporary 
total (100 percent) rating where the veteran has required 
hospital treatment for a service-connected disability in a VA 
or an approved hospital for a period in excess of 21 days.  
38 C.F.R. § 4.29.  Thus, the RO determined that the 
appellant's 70 percent rating for PTSD was effective from 
February 1, 1995, which was the date that the temporary total 
rating under § 4.29 terminated.  However, the RO assigned an 
effective date of November 1, 1997, for the award to the 
total rating for compensation based on individual 
unemployability, on the basis that the evidence demonstrated 
that November 1st was the date on which the veteran became 
unemployable.

The Board observes that, as stated above, the veteran was 
receiving a 70 percent disabling rating for his service-
connected PTSD as of February 1, 1995.  Therefore, as of 
February 1, 1995, the appellant met the percentage 
requirements for a total rating based upon individual 
unemployability.  38 C.F.R. § 4.16.  In this regard, the 
veteran contends that the VA hospital reports reflect that at 
the time of his hospital discharge in January 1995, that his 
PTSD symptoms were of such severity as to render him 
unemployable.  Specifically, the veteran is contending that 
an effective date earlier than November 1, 1997, is 
warranted.  Since the veteran disagrees with the effective 
date assigned for the total rating based on unemployability, 
the issue then becomes at what point in time did the veteran 
become unable to maintain substantial gainful employment. 

In this regard, the Board notes that in the veteran's March 
1997 VA social and industrial survey, he stated that from 
1971 to 1979, he worked as a bellboy and as a doorman.  The 
veteran further stated that from 1979 to 1993, he was self-
employed as a contractor.  In addition, a VA Discharge 
Summary reflects that the veteran was hospitalized from 
October 25, 1994 to January 19, 1995.  At that time, the 
veteran noted that he was employed part-time and that his 
civilian occupation was that of a carpenter.  Moreover, the 
Board further notes that in the veteran's application for 
individual unemployability, dated in April 1998, he stated 
that he worked from January 1995 to August 1995 at a Lincoln 
Mercury dealership.  He also noted that from August 1995 to 
April 1996, he worked at the Casey Luna dealership, and from 
April 1996 to November 1997, he worked at the Perfection 
Honda.  Furthermore, the Board observes that the evidence of 
record shows that the veteran last worked on November 1, 1997 
and is currently unemployed.  

In light of the above, the Board determines that November 1, 
1997 is the point in time when the veteran became unable to 
secure or follow substantially gainful employment.  In this 
context, the Board acknowledges the veteran's contention that 
according to the VA Discharge Summary, when he was discharged 
from the hospital on January 19, 1995, he was deemed 
unemployable, and as such, he deserved an earlier effective 
date for his individual unemployability.  The Board also 
recognizes the veteran's contention that when he was granted 
a 70 percent rating for his PTSD, effective from February 1, 
1995, he actually deserved a 100 percent rating under the 
deleted provisions of 38 C.F.R. § 4.16(c).  He argues that 
because at that time, his PTSD symptoms precluded him from 
securing or following a substantially gainful occupation.

Contrary to the appellant's contentions, the Board observes 
that in the veteran's application for individual 
unemployability, dated in April 1998, he certified, over his 
signature, that he worked from January 1995, which would have 
been the same month as his release from the hospital, to 
August 1995 at a Lincoln Mercury dealership.  The veteran 
noted that from August 1995 to April 1996, he worked at the 
Casey Luna dealership, and from April 1996 to November 1997, 
he worked at the Perfection Honda.  Further, during the 
relevant period from January 1995 to November 1997, the 
appellant also certified, over his signature, that his 
monthly gross earnings were in excess of $1,700.  Moreover, 
the Board observes that in the February 1995 rating action, 
which denied the claim for a total disability rating based on 
individual unemployability due to the veteran's service-
connected PTSD, the RO found that although the recent VA 
Discharge Summary reflected that the veteran was "deemed 
unemployable," the evidence of record showed that the 
appellant was working part-time as a carpenter.  In fact, 
subsequent to the January 1995 VA hospitalization, the VA 
examiner, in March 1997, specifically concluded that the 
appellant's PTSD did not prevent him from working, as 
evidenced by the fact that he was currently working at a job 
and was able to support himself by that employment.  The 
examiner's conclusion was based on a comprehensive 
examination of the appellant, and included a review of the 
claims folder and other medical records.  Thus, as aptly 
noted by the record, the appellant did secure and follow a 
substantially gainful occupation in car sales during the 
relevant period from January 1995 to November 1997.

The Board notes that in view of the foregoing, the evidence 
of record demonstrates that the veteran essentially worked 
continuously from January 1995 to November 1997, in which he 
earned a monthly gross income in excess $1,700 during that 
period.  The evidence of record further shows that the 
veteran has not worked since November 1, 1997, and that he is 
currently unemployed.  Thus, the Board finds that the date of 
November 1, 1997, is the earliest date at which it is 
factually ascertainable that the appellant was unable to 
secure or follow a substantially gainful occupation.  
38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400, 4.16(a) and (c).  
Therefore, the Board determines that the appellant is not 
entitled to an effective date earlier than November 1, 1997, 
for the award of a total disability rating for compensation 
purposes based on individual unemployability due to the 
service-connected PTSD.  Accordingly, the appeal is denied.


ORDER

Entitlement to an effective date prior to November 1, 1997, 
for an award of a total rating based upon individual 
unemployability due to a service-connected disability is 
denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

 

